Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20         PageID.1    Page 1 of 30




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

Ernetta Simpson, an individual

                          Plaintiff,

             vs.
                                                 CASE NO. _________________

Cook Incorporated; Cook Medical
Incorporated; Cook Group Incorporated;
Cook Medical, LLC,                               JURY TRIAL DEMANDED

                          Defendants.

                                   COMPLAINT
      Plaintiff Ernetta Simpson, by and through her undersigned attorney, hereby

sues defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical

Incorporated, Cook Group Incorporated, Cook Medical, LLC, alleges as follows:

                                       PARTIES

      1.     Plaintiff Ernetta Simpson (hereinafter “Plaintiff”) at all times relevant

to this action resided in, continues to reside in, and is a citizen of Macomb County,

Michigan.

      2.     Defendant Cook Incorporated was and is an Indiana corporation

authorized and/or doing business in the state of Michigan. At all times relevant to

this action, Cook Incorporated designed, set specifications, manufactured, prepared,

compounded, assembled, processed, promoted, marketed, distributed, and/or sold

                                          1
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20       PageID.2   Page 2 of 30




the inferior vena cava filter (“IVC Filter”) known as the Gunther Tulip™ Vena Cava

Set (hereinafter “Cook filter”) to be implanted in patients throughout the United

States, including Michigan.       At all times relevant hereto, Defendant Cook

Incorporated was registered to do business in Michigan, engaged in business in

Michigan, has conducted substantial business activities and derived substantial

revenue from within the State of Michigan. This Defendant has also carried on

solicitations or service activities in Michigan.

      3.     Defendant Cook Incorporated is the parent company of Defendant

Cook Medical, Incorporated. Defendant Cook Medical Incorporated was and is an

Indiana corporation authorized and/or doing business in the state of Michigan. At

all times relevant to this action, Cook Medical Incorporated designed, set

specifications, manufactured, prepared, compounded, assembled, processed,

promoted, marketed, distributed, and/or sold the inferior vena cava filter (“IVC

Filter”) known as the Gunther Tulip™ Vena Cava Set to be implanted in patients

throughout the United States, including Michigan. At all times relevant hereto,

Defendant Cook Medical Incorporated was engaged in business in Michigan has

conducted substantial business activities and derived substantial revenue from

within the State of Michigan. This Defendant has also carried on solicitations or

service activities in Michigan.



                                           2
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.3   Page 3 of 30




      4.     Defendant Cook Group Incorporated was and is an Indiana corporation

authorized and/or doing business in the state of Michigan. At all times relevant to

this action, Cook Group Incorporated designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed, and

sold the inferior vena cava filter (“IVC Filter”) known as the Gunther Tulip ™ Vena

Cava Set to be implanted in patients throughout the United States, including

Michigan. At all times relevant hereto, Defendant Cook Group Incorporated was

engaged in business, has conducted substantial business activities, and derived

substantial revenue from within the State of Michigan. This Defendant has also

carried on solicitations or service activities in Michigan.

      5.     Defendant Cook Incorporated is the parent company of Defendant

Cook Medical, LLC. Cook Medical, LLC was and is an Indiana limited liability

corporation authorized and/or doing business in the state of Michigan. At all times

relevant to this action, Cook Medical, LLC designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed, and/or sold the inferior vena cava filter (“IVC Filter”) known as the

Gunther Tulip ™ Vena Cava Set to be implanted in patients throughout the United

States, including Michigan. At all times relevant hereto, Cook Medical, LLC. was

registered to do business with the State of Michigan. At all times relevant hereto,

Defendant Cook Medical LLC was engaged in business in Michigan, has conducted

                                           3
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20            PageID.4    Page 4 of 30




substantial business activities and derived substantial revenue from within the State

of Michigan. This Defendant has also carried on solicitations or service activities in

Michigan.

      6.     Defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical

Incorporated, Cook Group Incorporated, and Cook Medical, LLC shall be referred

to herein individually by name or collectively as the “Cook Defendants.”

      7.     At all times alleged herein, Cook Defendants include and included any

and all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint

venturers, and organizational units of any kind, their predecessors, successors, and

assigns and their officers, directors, employees, agents, representatives, and any and

all other persons acting on their behalf.

      8.     At all times herein mentioned, each of the Cook Defendants were the

agents, servants, partners, predecessors in interest, and joint venturers of each other,

and were at all times operating and acting with the purpose and scope of said agency,

service, employment, partnership, joint enterprise, and/or joint venture.

                          JURISDICTION AND VENUE

      9.     Personal jurisdiction is proper pursuant to 28 U.S.C. § 1332. The Cook

Defendants have conducted and continue to conduct substantial and systematic

business activities related to their IVC filters, including the Gunther Tulip ™ Vena

Cava Filter (hereinafter “Cook filter”) at issue in this case, in this jurisdiction. Such

                                            4
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.5    Page 5 of 30




activities include, but are not limited to: (a) sales of IVC filters, including the Cook

filter at issue in this case, in this jurisdiction; (b) hiring, training, and deploying

employees, including managers and sales representatives, in this jurisdiction; (c)

advertising and marketing of their IVC filters, including the Cook filter at issue in

this case, in this jurisdiction; (d) maintenance of company files and equipment

relating to the Cook filter in this case, in this jurisdiction; (e) payment of employee

salaries in this jurisdiction; and (f) maintenance of a website directed to all states,

including Michigan. Defendant Cook Medical LLC is registered to do business in

the State of Michigan. The Cook Defendants also committed tortious acts within the

State of Michigan and caused injury to persons or property within the State of

Michigan arising out of acts or omissions by the Cook Defendant outside this state

at or about the time of the Plaintiff’s injury, while the Cook Defendants were

engaged in solicitation or service activities within the State of Michigan; and/or,

while products, materials, or things processed, serviced, or manufactured by the

Cook Defendants were used or consumed within Michigan in the ordinary course of

commerce, trade, or use.

      10.    There is complete diversity between the parties and the amount in

controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332.

      11.    Venue is properly laid pursuant to 28 U.S.C. § 1391(b)(2) and (d), as

the Cook Defendants’ Cook filter was marketed, sold, implanted and failed in

                                           5
 Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.6    Page 6 of 30




Macomb County, Michigan and the Defendants are corporations subject to personal

jurisdiction in the district.

       12.    Plaintiff’s claims in this action are brought solely under state law.

Plaintiff does not herein bring, assert, or allege, either expressly or impliedly, any

causes of action arising under any federal law, statute, regulation, or provision.

Thus, there is no federal jurisdiction in this action on the basis of a federal question

under 28 U.S.C. § 1331.

                      GENERAL FACTUAL ALLEGATIONS

       13.    Plaintiff brings this case against the Cook Defendants because of

serious, life-threatening injuries she suffered as a result of the Cook Defendants’

surgically implanted medical device, the Cook Gunther Tulip filter, that was

implanted by Herman-Simon Kado, M.D. at St. John Macomb – Oakland Hospital

in Madison Heights, Michigan on or about February 2, 2017.

       14.    Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as

both permanent and retrievable devices, purportedly to prevent recurrent pulmonary

embolism via placement in the vena cava. One such product is the Cook Gunther

Tulip IVC filter.




                                           6
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20         PageID.7    Page 7 of 30




      15.    Cook Defendants sought Food and Drug Administration (“FDA”)

clearance to market the Cook Gunther Tulip Filter device and/or its components

under Section 510(k) of the Medical Device Amendment.

      16.    On or about October of 2000, the Cook Defendants obtained FDA

clearance to market the Cook Gunther Tulip filter under Section 510(k) of the

Medical Device Amendment as a permanent IVC filter.

      17.    On or about October 31, 2003, the Cook Defendants obtained FDA

clearance to market the Cook Gunther Tulip under Section 510(k) of the Medical

Device Amendment as a retrievable IVC filter.

      18.    Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate

devices without formal review for the safety or efficacy of said device. The device

is then cleared by the FDA under Section 510(k). The Cook Defendants claimed

that the Gunther Tulip filter was substantially equivalent to the Greenfield and LGM

Vena Tech IVC filters.

      19.    An IVC filter, like the Cook Gunther Tulip filter, is a device ostensibly

designed and intended to filter blood clots that would otherwise travel from the lower

portions of the body to the heart and lungs, resulting in a pulmonary embolism (PE).

IVC filters are marketed as being safe to implant, either temporarily or permanently,

within the vena cava.

                                          7
 Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.8    Page 8 of 30




          20.   The inferior vena cava is a vein that returns blood to the heart from the

lower portion of the body. In certain people, and for various reasons, thrombi travel

from vessels in the legs and pelvis, through the vena cava into the lungs. These

thrombi can develop in the deep leg veins. The thrombi are called “deep vein

thrombosis” or DVT. If the thrombi reach the lungs, they are considered “pulmonary

emboli” or PE.

          21.   An IVC filter, like the Cook Gunther Tulip filter, is ostensibly designed

to prevent thromboembolic events by filtering or preventing blood clots/thrombi

from traveling to the heart and/or lungs.

          22.   The Gunther Tulip filter has four (4) anchoring struts for fixation with

webbed wires (like tulip petals) between each of the anchoring structs.

          23.   On or about February 2, 2017, Plaintiff was implanted with a Cook

Gunther Tulip IVC filter at St. John Macomb – Oakland Hospital in Madison

Heights, Michigan by Herman-Simon Kado, M.D. The Cook filter placed in

Plaintiff was stated to be appropriate for use as a permanent filter or a retrievable

filter.

          24.   Plaintiff suffered injury as a result of the implant of the Gunther Tulip

filter. Specifically, on June 8, 2017, Plaintiff underwent an operation that involved

multiple failed attempts to remove the Gunther Tulip filter, however, all attempts at

removal were unsuccessful. As a result, Plaintiff is at risk for future progressive

                                             8
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20            PageID.9    Page 9 of 30




perforations by the Gunther Tulip filter which could further injure adjacent organs,

blood vessels, and structures, as well as fracturing of the IVC filter and migration of

the Gunther Tulip filter or pieces thereof. The Plaintiff faces numerous health risks,

including the risk of death.      Plaintiff will require ongoing medical care and

monitoring for the rest of her life. It is unknown if the filter can be retrieved by any

means other than an open surgical procedure.

      25.    At all times relevant hereto, the Cook Gunther Tulip filter was widely

advertised and promoted by the Cook Defendants as a safe and effective treatment

for prevention of recurrent pulmonary embolism via placement in the vena cava.

      26.    At all times relevant hereto, the Cook Defendants knew or should have

known its retrievable IVC filters were defective and knew that the defect was

attributable to the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

      27.    The Cook Defendants failed to disclose to physicians, patients, or

Plaintiff that its retrievable IVC filters, including the Gunther Tulip filter, were

subject to breakage, collapse, causing thrombus, and/or the appropriate degree of

risk of damage to the vena cava wall.

      28.    At all times relevant hereto, the Cook Defendants continued to promote

their retrievable IVC filters, including the Gunther Tulip filter, as safe and effective,



                                           9
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.10    Page 10 of 30




even though the clinical trials that had been performed were not adequate to support

long- or short-term efficacy.

      29.    The Cook Defendants concealed the known risks and failed to warn of

known or scientifically knowable dangers and risks associated with its IVC filters,

including the Gunther Tulip filter, as aforesaid.

      30.    The failure of the Cook filter is attributable, in part, to the fact that the

Cook retrievable IVC filters, including the Gunther Tulip filter, suffer from a design

defect causing the filters to be unable to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

      31.    At all times relevant hereto, the Cook Defendants failed to provide

sufficient warnings and instructions that would have put Plaintiff and the general

public on notice of the dangers and adverse effects caused by implantation of the

Gunther Tulip IVC filter, including, but not limited to, the design’s failure to

withstand the normal anatomical and physiological loading cycles exerted in vivo.

      32.    The Gunther Tulip IVC filter was designed, manufactured, distributed,

sold, and/or supplied by the Cook Defendants, and was marketed while defective

due to the inadequate warnings, instructions, labeling, and/or inadequate testing in

light of the Cook Defendants knowledge of the product’s failure and serious adverse

events.



                                           10
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20         PageID.11    Page 11 of 30




       33.   At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production

and promotion of the aforementioned products when they knew or should have

known of the hazardous and dangerous propensities of said products, and thereby

actively participated in the tortious conduct that resulted in the injuries suffered by

Plaintiff.

                           FRAUDULENT CONCEALMENT

       34.   The Cook Defendants were and remain under a continuing duty to

disclose the true character, quality, and nature of the device that was implanted in

Plaintiff, but instead they concealed them. The Cook Defendants’ conduct, as

described in this complaint, amounts to conduct purposely committed, which they

must have realized was dangerous, heedless, and reckless, without regard to the

consequences or the rights and safety of Plaintiff.

                    CORPORATE/VICARIOUS LIABILITY

       35.   At all times herein mentioned, the Cook Defendants were agents,

servants, partners, aiders and abettors, co-conspirators, and/or joint venturers, and

were at all times operating and acting within the purpose and scope of said agency,

service, employment, partnership, conspiracy, and/or joint venture and rendered

substantial assistance and encouragement to each other, knowing that their collective

conduct constituted a breach of duty owed to the Plaintiff.

                                          11
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.12      Page 12 of 30




      36.    There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Cook Defendants are alter egos of

one another. Adherence to the fiction of the separate existence of these Cook

Defendants as entities distinct from each other will permit an abuse of the corporate

privilege and would sanction a fraud and/or would promote injustice.

      37.    At all times herein mentioned, the Cook Defendants, and each of them,

were engaged in the business of, or were successors in interest to, entities engaged

in the business of researching, designing, formulating, compounding, testing,

manufacturing, producing, processing, assembling, inspecting, distributing,

marketing, labeling, promoting, packaging, and/or advertising for sale, and selling

products for use by the Plaintiff. As such, each Defendant is individually, as well as

jointly and severally, liable to the Plaintiff for Plaintiff’s damages.

      38.    At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,

marketing, promotion and sale of the aforementioned products when they knew, or

with the exercise of reasonable care and diligence should have known, of the hazards

and dangerous propensities of said products, and thereby actively participated in the

tortious conduct that resulted in the injuries suffered by the Plaintiff.



                                           12
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.13   Page 13 of 30




                                      COUNT I
                                    NEGLIGENCE

       39.      Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.

       40.      At all times relevant to this cause of action, the Cook Defendants were

in the business of designing, developing, setting specifications, manufacturing,

marketing, selling, and distributing the Gunther Tulip filter.

       41.      The Cook Defendants designed, manufactured, marketed, inspected,

labeled, promoted, distributed, and sold the Gunther Tulip filter that was implanted

in Plaintiff.

       42.      The Cook Defendants had a duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing,

labeling, promotion, distribution, and sale of the Gunther Tulip filter so as to avoid

exposing others, including Plaintiff, to foreseeable and unreasonable risks of harm.

       43.      The Cook Defendants knew or should have known that the Gunther

Tulip filter was dangerous or was likely to be dangerous when used in its intended

or reasonably foreseeable manner.

       44.      At the time of manufacture and sale of the Gunther Tulip filter (2000

until Present), the Cook Defendants knew or should have known that the Gunther

Tulip filter:


                                           13
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.14    Page 14 of 30




            a. Was designed and manufactured in such a manner so as to present an
               unreasonable risk of fracture of portions of the device;

            b. Was designed and manufactured so as to present an unreasonable risk
               of migration of the device and/or portions of the device;

            c. Was designed and manufactured so as to present an unreasonable risk
               of the device tilting and/or perforating the vena cava wall; and/or

            d. Was designed and manufactured to have unreasonable and insufficient
               strength or structural integrity to withstand normal placement within
               the human body.
            e. There were no clinical trials which adequately established the efficacy
               of filter in preventing pulmonary embolisms.

      45.      At the time of manufacture and sale of the Gunther Tulip filter (2000

until Present), the Cook Defendants knew or should have known that using the

Gunther Tulip filter in its intended use or in a reasonably foreseeable manner created

a significant risk of a patient suffering severe health side effects, including, but not

limited to: hemorrhage; cardiac/pericardial tamponade; thrombus, cardiac

arrhythmia and other symptoms similar to myocardial infraction; perforations of

tissue, vessels, and organs; and other severe personal injuries and diseases, which

are permanent in nature, including, but not limited to, death, physical pain and

mental anguish, scarring and disfigurement, diminished enjoyment of life, continued

medical care and treatment due to chronic injuries/illness proximately caused by the

device; and the continued risk of requiring additional medical and surgical




                                           14
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.15   Page 15 of 30




procedures including general anesthesia, with the attendant risk of life threatening

complications.

      46.      The Cook Defendants knew or should have known that consumers of

the Gunther Tulip filter would not realize the danger associated with using the device

in its intended use and/or in a reasonably foreseeable manner.

      47.      The Cook Defendants breached their duty to exercise reasonable and

prudent care in the development, testing, design, manufacture, inspection,

marketing, labeling, promotion, distribution, and sale of the Gunther Tulip filter in,

among others, the following ways:

            a. Designing and distributing a product which the Cook Defendants knew
               or should have known that the likelihood and severity of potential harm
               from the product exceeded the burden of taking safety measures to
               reduce or avoid harm;

            b. Designing and distributing a product which they knew or should have
               known that the likelihood and severity of potential harm from the
               product exceeded the likelihood of potential harm from other devices
               available for the same purpose;

            c. Failing to use reasonable care in manufacturing the product and
               producing a product that differed from their design or specifications or
               from other typical units from the same production line;

            d. Failing to use reasonable care to warn or instruct, including pre- and
               post-sale, Plaintiff, Plaintiff’s physicians, Plaintiff’s agents, or the
               general healthcare community about the Gunther Tulip filter’s
               substantially dangerous condition or about facts making the product
               likely to be dangerous;




                                           15
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.16   Page 16 of 30




            e. Failing to perform reasonable pre- and post-market testing of the
               Gunther Tulip filter to determine whether or not the product was safe
               for its intended use;
            f. Failing to provide adequate instructions, guidelines, and safety
               precautions, including pre- and post-sale, to those persons to whom it
               was reasonably foreseeable would prescribe, use, and implant the
               Gunther Tulip filter;
            g. Advertising, marketing, and recommending the use of the Gunther
               Tulip filter, while concealing and failing to disclose or warn of the
               dangers known by Cook Defendants to be connected with and inherent
               in the use of the Gunther Tulip filter;
            h. Representing that the Gunther Tulip filter was safe for its intended use
               when, in fact, the Cook Defendants knew and should have known the
               product was not safe for its intended purpose;
            i. Continuing to manufacture and sell the Gunther Tulip filter with the
               knowledge that the product was dangerous and not reasonably safe;
            j. Failing to use reasonable and prudent care in the design, research,
               manufacture, and development of the Gunther Tulip filter so as to avoid
               the risk of serious harm associated with the use of the Gunther Tulip
               filter;
            k. Advertising, marketing, promoting, and selling the Gunther Tulip filter
               for uses other than as approved and indicated in the product’s label;
            l. Failing to establish an adequate quality-assurance program used in the
               manufacturing of the Gunther Tulip filter; and,
            m. Failing to establish and maintain an adequate post-market surveillance
               program.

      48.      A reasonable manufacturer, distributor, or seller under the same or

similar circumstances would not have engaged in the aforementioned acts and

omissions.


                                           16
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20        PageID.17   Page 17 of 30




      49.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical

complication for which the solution and ultimate economic loss have yet to be

determined.

                             COUNT II
            STRICT PRODUCTS LIABILITY – FAILURE TO WARN

      50.     Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.

      51.     This action is brought under the Michigan Product Liability Act,

MCLA §600.2945, et seq.

      52.     The Cook Defendants designed, set specifications, manufactured,

prepared, compounded, assembled, processed, marketed, labeled, distributed, and

sold the Gunther Tulip filter, including the one implanted into Plaintiff, into the

stream of commerce and in the course of same, directly advertised and marketed the

device to consumers or persons responsible for consumers.

      53.     At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the

device into the stream of commerce, the Cook Defendants knew or should have

known the device presented an unreasonable danger to users of the product when put

to its intended and reasonably anticipated use. Specifically, the Cook Defendants

                                         17
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.18    Page 18 of 30




knew or should have known at the time they manufactured, labeled, distributed and

sold the Gunther Tulip filter, which was implanted into Plaintiff, that the Gunther

Tulip filter, inter alia, posed a significant and higher risk than other similar devices

of device failure (fracture, migration, tilting, and perforation of the vena cava wall)

and resulting in serious injuries.

      54.    Consequently, the Cook Defendants had a duty to warn of the risk of

harm associated with the use of the device and to provide adequate instructions on

the safe and proper use of the device.

      55.    The Cook Defendants Cook further had a duty to warn of dangers and

proper safety instructions that they became aware of even after the device was

distributed and implanted in Plaintiff.

      56.    Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Gunther Tulip filter, and

further failed to adequately provide instructions on the safe and proper use of the

device. These failures rendered the Cook filter unreasonably dangerous to Plaintiff.

      57.    No health care provider, including Plaintiff’s, or patient would have

used the device in the manner directed, had those facts been made known to the

prescribing healthcare providers and/or ultimate users of the device.




                                          18
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20        PageID.19    Page 19 of 30




      58.      The health risks associated with the device as described herein are of

such a nature that ordinary consumers would not have readily recognized the

potential harm.

      59.      Plaintiff and Plaintiff’s healthcare providers used the device in a

normal, customary, intended, and foreseeable manner, namely as a surgically

implanted device used to prevent pulmonary embolisms.

      60.      Therefore, the Gunther Tulip filter implanted into Plaintiff was

defective and unreasonably dangerous at the time of release into the stream of

commerce due to inadequate warnings, labeling, and/or instructions accompanying

the product.

      61.      The Gunther Tulip filter implanted into Plaintiff was in the same

condition as when it was manufactured, inspected, marketed, labeled, promoted,

distributed, and sold by the Cook Defendants.

      62.      As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical

complication for which the solution and ultimate economic loss have yet to be

determined.

                           COUNT III
            STRICT PRODUCTS LIABILITY – DESIGN DEFECT




                                          19
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20        PageID.20   Page 20 of 30




       63.    Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.

       64.    This action is brought under the Michigan Product Liability Act,

MCLA §600.2945, et seq.

       65.    At all times relevant to this action, the Cook Defendants developed,

tested, designed, manufactured, inspected, labeled, promoted, distributed, and sold

into the stream of commerce the Gunther Tulip filter, including the one implanted in

Plaintiff.

       66.    The Gunther Tulip filter was expected to, and did, reach its intended

consumers without substantial change in the condition in which it was in when it left

the Cook Defendants possession. In the alternative, any changes that were made to

Gunther Tulip filter implanted in Plaintiff were reasonably foreseeable to the Cook

Defendants.

       67.    The Gunther Tulip filter implanted in Plaintiff was defective in design

because it failed to perform as safely as persons who ordinarily use the product

would have expected at the time of use.

       68.    The Gunther Tulip filter implanted in Plaintiff was defective in design

in that its risks of harm exceeded its claimed benefits.

       69.    The Cook Defendants knew that safer alternative designs were

available, which would have prevented or significantly reduced the risk of the injury

                                          20
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20         PageID.21    Page 21 of 30




presented by the Gunther Tulip filter.          Further, it was economically and

technologically feasible at the time the filter left the control of the Cook Defendants

to prevent or reduce the risk of such a dangerous event by application of existing, or

reasonably achievable, scientific knowledge.

       70.    Plaintiff and Plaintiff’s healthcare providers used the Gunther Tulip

filter in a manner that was reasonably foreseeable to the Cook Defendants.

       71.    Neither Plaintiff, nor Plaintiff’s healthcare providers, could have, by

the exercise of reasonable care, discovered the device’s defective condition or

perceived its unreasonable dangers prior to Plaintiff’s implantation with the device.

       72.    The defective design of the Gunther Tulip filter was a producing cause

of Plaintiff’s injuries.

       73.    As a result of the Gunther Tulip Filter’s defective design, Plaintiff has

suffered and will continue to suffer serious medical complication for which the

solution and ultimate economic loss have yet to be determined.

                         COUNT IV
     STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

       74.    Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.

       75.    This action is brought under the Michigan Product Liability Act,

MCLA §600.2945, et seq.

                                          21
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20         PageID.22   Page 22 of 30




      76.     The Cook Defendants designed, set specifications, manufactured,

prepared, compounded, assembled, processed, marketed, labeled, distributed, and

sold the Gunther Tulip filter that was implanted into Plaintiff.

      77.     The Gunther Tulip filter implanted in Plaintiff contained a condition or

conditions, which the Cook Defendants did not intend, at the time it left the Cook

Defendants’ control and possession.

      78.     Plaintiff and Plaintiff’s healthcare providers used the device in a

manner that was reasonably foreseeable to Cook Defendants.

      79.     As a result of this condition or these conditions, the product injured

Plaintiff and failed to perform as safely as the ordinary consumer would expect when

used in a reasonably foreseeable manner.

      80.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical

complication for which the solution and ultimate economic loss have yet to be

determined.

                        COUNT V
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

      81.     Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.




                                          22
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20            PageID.23   Page 23 of 30




      82.    Defendants actions, as alleged herein, constitute a breach of the implied

warranty of merchantability under MCLA §440.2314.

      83.    At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised,

promoted, marketed, sold, and distributed into the stream of commerce the Gunther

Tulip and Celect IVC filters for use as a surgically implanted device used to prevent

pulmonary embolisms and for uses other than as approved and indicated in the

product’s instructions, warnings, and labels.

      84.    At the time and place of sale, distribution, and supply of the Cook

Gunther Tulip IVC filter to Plaintiff by way of Plaintiff’s healthcare providers and

medical facilities, the Cook Defendants expressly represented and warranted, by

labeling materials submitted with the product, that the Cook filter was safe and

effective for its intended and reasonably foreseeable use.

      85.    The Cook Defendants knew of the intended and reasonably foreseeable

use of the Gunther Tulip filter at the time they marketed, sold, and distributed the

product for use by Plaintiff, and impliedly warranted the product to be of

merchantable quality, and safe and fit for its intended use.

      86.    The Cook Defendants impliedly represented and warranted to the

healthcare community, Plaintiff and Plaintiff’s healthcare providers, that the



                                          23
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.24    Page 24 of 30




Gunther Tulip filter was safe and of merchantable quality and fit for the ordinary

purpose for which the product was intended and marketed to be used.

      87.      The representations and implied warranties made by the Cook

Defendants were false, misleading, and inaccurate because the Gunther Tulip filter

was defective, unsafe, unreasonably dangerous, and not of merchantable quality,

when used in its intended and/or reasonably foreseeable manner. Specifically, at the

time of Plaintiff’s purchase of the Gunther Tulip IVC filter from the Cook

Defendants, through Plaintiff’s physicians and medical facilities, it was not in a

merchantable condition in that:

            a. It was designed in such a manner so as to be prone to an unreasonably
               high rate of failure, including fracture, migration, excessive tilting,
               causing thrombosis and/or perforation of bodily organs;

            b. It was designed in such a manner so as to result in an unreasonably high
               rate of injury to the organs and anatomy; and,

            c. It was manufactured in such a manner so that the Gunter Tulip filter
               system was inadequately, improperly and inappropriately prepared
               and/or finished, so as to be prone to an unreasonably high rate of failure
               and/or causing the device to fail.
      88.      Plaintiff and Plaintiff’s healthcare providers reasonably relied on the

superior skill and judgment of the Cook Defendants as the designers, researchers and

manufacturers of the product, as to whether the Gunther Tulip filter was of

merchantable quality, safe and fit for its intended use and also relied on the implied




                                            24
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20        PageID.25   Page 25 of 30




warranty of merchantability and fitness for the particular use and purpose for which

the Gunther Tulip IVC filter was manufactured and sold.

      89.     The Cook Defendants placed the Gunther Tulip filter into the stream of

commerce in a defective, unsafe, and unreasonably dangerous condition, and the

product was expected to and did reach Plaintiff without substantial change in the

condition in which the Gunther Tulip filter was manufactured and sold.

      90.     The Cook Defendants breached their implied warranty because their

Gunther Tulip filter was not fit for its intended use and purpose.

      91.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical

complication for which the solution and ultimate economic loss have yet to be

determined.

                             COUNT VI
              FRAUD AND NEGLIGENT MISREPRESENTATION

      92.     Plaintiff realleges and incorporates by reference each and every

allegation contained in the foregoing paragraphs as though fully set forth herein.

      93.     At all times relevant to this cause, and as detailed above, the Cook

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the

general medical community with false or incorrect information, or omitted or failed




                                         25
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20            PageID.26   Page 26 of 30




to disclose material information concerning the Gunther Tulip filter, including, but

not limited to, misrepresentations relating to the following subject areas:

            a. safety of the Gunther Tulip filter;

            b. efficacy of the Gunther Tulip filter;

            c. rate of failure of the Gunther Tulip filter; and,
            d. approved uses of the Gunther Tulip filter.
      94.      The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s healthcare providers was in the form of reports,

press releases, advertising campaigns, labeling materials, print advertisements,

commercial media containing material representations, which were false and

misleading, and omitted and concealed the truth about the dangers of the use of the

Gunther Tulip filter. These materials included instructions for use and warning

document that was included in the package of the Gunther Tulip filter that was

implanted into Plaintiff.

      95.      The Cook Defendants’ intent and purpose in making these

representations was to deceive and defraud the public and the medical community,

including Plaintiff’s healthcare providers and Plaintiff’s agents; to gain the

confidence of the public and the medical community, including Plaintiff’s healthcare

providers and Plaintiff’s agents; to falsely assure them of the quality of the Gunther

Tulip filter and its fitness for use; and to induce the public and the medical


                                            26
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20        PageID.27    Page 27 of 30




community, including Plaintiff’s healthcare providers to request, recommend,

prescribe, implant, purchase, and continue to use the Gunther Tulip filter.

      96.    The foregoing representations and omissions by the Cook Defendants

were in fact false. The Gunther Tulip filter is not safe, fit, and effective for human

use in its intended and reasonably foreseeable manner. The use of the Gunther Tulip

filter is hazardous to the user’s health, and said device has a serious propensity to

cause users to suffer serious injuries, including without limitation, the injuries

Plaintiff suffered. Further, the device has a significantly higher rate of failure and

injury than do other comparable devices.

      97.    In reliance upon the false and negligent misrepresentations and

omissions made by the Cook Defendants, Plaintiff, Plaintiff’s agents, and Plaintiff’s

healthcare providers were induced to, and did use the Gunther Tulip filter, thereby

causing Plaintiff to sustain severe and permanent personal injuries.

      98.    The Cook Defendants knew and had reason to know that Plaintiff,

Plaintiff’s healthcare providers, Plaintiff’s agents, and the general medical

community did not have the ability to determine the true facts intentionally and/or

negligently concealed and misrepresented by the Cook Defendants, and would not

have prescribed and implanted same if the true facts regarding the device had not

been concealed and misrepresented by the Cook Defendants.



                                         27
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20          PageID.28    Page 28 of 30




      99.    The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous

side effects in the form of dangerous injuries and damages to persons who are

implanted with the Gunther Tulip filter.

      100.   At the time the Cook Defendants failed to disclose and misrepresented

the foregoing facts, and at the time Plaintiff used the Gunther Tulip filter, Plaintiff,

Plaintiff’s healthcare providers and the Plaintiff’s agents were unaware of said the

Cook Defendants’ intentional and negligent misrepresentations and omissions.

      101.   Plaintiff’s healthcare providers, Plaintiff’s agents, and the general

medical community reasonably relied upon the foregoing misrepresentations and

omissions made by the Cook Defendants where the concealed and misrepresented

facts were critical to understanding the true dangers inherent in the use of the

Gunther Tulip filter.

      102.   Plaintiff’s healthcare providers and Plaintiff’s agents’ reliance on the

foregoing misrepresentations and omissions by the Cook Defendants was the direct

and proximate cause of Plaintiff’s injuries as described herein. As a result of the

Cook Defendants’ misrepresentations and omissions, Plaintiff has suffered and will

continue to suffer serious physical injuries, pain and suffering, mental anguish,

medical expenses, loss of enjoyment of life, disability, and other losses, in an amount

to be determined at trial.

                                           28
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20       PageID.29    Page 29 of 30




                          COUNT VII
     MCLA §600.2949A – KNOWLEDGE OF DEFECTIVE PRODUCT
      103.   Plaintiff incorporates by reference all preceding paragraphs.

      104.   On information and belief, Defendant had actual knowledge that the

Gunther Tulip IVC filter implanted in Plaintiff was defective and that there was a

substantial likelihood that this defect would cause injury, and Defendant willfully

disregarded that knowledge.

      105.   As a direct and proximate result of Defendants’ action, Plaintiff

sustained the injuries and damages described above.

                           PRAYER FOR DAMAGES

      WHEREFORE, Plaintiff, Ernetta Simpson, prays for relief on the entire

complaint, as follows:

      a.     Judgment to be entered against all Cook Defendants on all causes of
             action of this Complaint, including but not limited to:

             1.    Physical pain and suffering in the past and which, in reasonable
                   probability, he will continue to suffer in the future;

             2.    Physical impairment and incapacity in the past and which, in
                   reasonable probability, he will continue to suffer in the future;

             3.    Mental anguish in the past and which, in reasonable probability,
                   he will sustain in the future;

             4.    Reasonable and necessary medical expenses for treatment
                   received in the past and, based upon reasonable medical
                   probability, the reasonable medical expenses he will need in the
                   future;


                                         29
Case 2:20-cv-11488-DPH-EAS ECF No. 1 filed 06/05/20           PageID.30   Page 30 of 30




            5.     Disfigurement in the past and which, in reasonable probability,
                   he will continue to suffer in the future; and,

      b.    Plaintiff be awarded full, fair, and complete recovery for all claims and
            causes of action relevant to this action;

      c.    Plaintiff be awarded all appropriate costs, fees, expenses, and pre-
            judgment and post judgment interest pursuant to the laws of the State
            of Michigan as authorized by law on the judgments entered in
            Plaintiff’s behalf; and,
      d.    Such other relief the court deems just and proper.


                         DEMAND FOR JURY TRIAL
      Plaintiff hereby demands trial by jury on all issues.

                                SOMMERS SCHWARTZ, P.C.

DATED: June 5, 2020             /s/ Jason J. Thompson
                                Jason J. Thompson (P47184)
                                One Towne Square, 17th Floor
                                Southfield, MI 48706
                                Telephone: (248) 355-0300
                                jthompson@sommerspc.com

                                DALIMONTE RUEB STOLLER, LLP

                                /s/ John Dalimonte
                                John Dalimonte
                                85 Devonshire St, Suite 100
                                Boston, MA 02109
                                Telephone: (617) 302-9900
                                john@drlawllp.com

                                ATTORNEYS FOR PLAINTIFF




                                         30
